        Case 4:18-cr-00090-BMM Document 214 Filed 03/17/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 18-90-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 SHEVYN EUGENE MARSHALL,

                 Defendant.



                                   I. Synopsis

      Defendant Shevyn Eugene Marshall (Marshall) has been accused of

violating the conditions of his supervised release. Marshall admitted all ofthe

alleged violations. Marshall’s supervised release should be revoked. Marshall

should be placed in custody for 1 month, with 21 months ofsupervised release to

follow. Marshall should receive credit for time served in federal custody.

                                   II. Status

      Marshall pleaded guilty to Possession of Stolen Explosives on

January 8, 2019. (Doc. 80). The Court sentenced Marshall to 6 months of

custody, followed by 3 years of supervised release. (Doc. 146). Marshall’s

current term of supervised release began on December 27, 2019. (Doc. 177 at 1).
        Case 4:18-cr-00090-BMM Document 214 Filed 03/17/21 Page 2 of 5



      Petition

      The United States Probation Office filed a Petition on October 1, 2020,

requesting that the Court revoke Marshall’s supervised release. (Doc. 177). The

Petition alleged that Marshall had violated the conditions of his supervised

release; 1) by failing to report for substance abuse testing; 2)by failing to

complete his substance abuse treatment program; and 3) by failing to complete his

community service at the rate directed by his probation officer.

      Initial appearance

      Marshall appeared before the undersigned for his initial appearance on

December 8, 2020. Marshall was represented by counsel. Marshall stated that he

had read the petition and that he understood the allegations. Marshall waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on December 8, 2020, and on

March 16, 2021. Marshall admitted that he had violated the conditions of his

supervised release: 1) by failing to report for substance abuse testing; 2) by failing

to complete his substance abuse treatment program; and 3) by failing to complete

his community service at the rate directed by his probation officer. The violations

                                          2
       Case 4:18-cr-00090-BMM Document 214 Filed 03/17/21 Page 3 of 5




are serious and warrant revocation of Marshall’s supervised release.

      Marshall’s violations are Grade C violations. Marshall’s criminal history

category is IV. Marshall’s underlying offense is a Class C felony. Marshall could

be incarcerated for up to 24 months. Marshall could be ordered to remain on

supervised release for up to 36 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of6 to 12 months.

                                   III. Analysis

      Marshall’s supervised release should be revoked. Marshall should be

incarcerated for 1 month, with 21 months of supervised release to follow.

Marshall should receive credit for time served in federal custody. This sentence is

sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed Marshall that the above sentence would be

recommended to United States District Judge Brian Moms. The Court also

informed Marshall of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Marshall that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Marshall stated that he wished to waive his right to object to these Findings and

                                         3
       Case 4:18-cr-00090-BMM Document 214 Filed 03/17/21 Page 4 of 5



Recommendations, and that he wished to waive his right to allocate before Judge

Morris.

The Court FINDS:

      That Shevyn Eugene Marshall violated the conditions of his supervised
      release: by failing to report for substance abuse testing; by failing to
      complete his substance abuse treatment program; and by failing to complete
      his community service at the rate directed by his probation officer.

The Court RECOMMENDS:


      That the District Court revoke Marshall’s supervised release
      and commit Marshall to the custody of the United States Bureau of
      Prisons for 1 month, with 21 months of supervised release to follow.
      Marshall should receive credit for time served in federal custody.



            NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court Judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court Judge may accept.

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court Judge, and may waive the right to appear and allocute before a district court

                                          4
         Case 4:18-cr-00090-BMM Document 214 Filed 03/17/21 Page 5 of 5




judge.

     DATED this 17th day of March, 2021.




                                                                         )

                                      V                    i
                                            '■''’^dFohh'fohnstOT
                                                  United States Magistrate Judge




                                        5
